Yo.   '-3407

            1N THE SUPREME COURT O THE STATE O MONTANA
                                  F           F

                                       1977




CREDIT COUNSELLOK5, IIdC.         ,
                 P l a i n t i f f - Respondent,

       v.

NEWT ALCORN,

                Defendant -Appellant.



Appeal from: D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
             Honorable R. J . Nelson, Judge p r e s i d i n g .



Counsel of Record:

      For A p p e l l a n t : Angstman & G i l b e r t , Havre, Montana
                              Gary W . G i l b e r t argued

      For Respondent: J . Vaughn Barron, G r e a t F a l l s , Montana.




                                                     Submitted: June 1, 1977
                                                      Decided :
                                                                JUL   - 1 ISTI

Piled:   JUL    J.   ,$/;j
M r . Chief J u s t i c e Paul G . H a t f i e l d d e l i v e r e d t h e Opinion of
t h e Court.


        T h i s i s an a p p e a l from t h e d i s t r i c t c o u r t j u d g e ' s r e f u s a l

t o s e t a s i d e a d e f a u l t judgment e n t e r e d i n Cascade County,

January       13, 1976.

        Complaint was f i l e d March 6 , 1973 t o c o l l e c t t h e sum of

$6,275.92 w i t h i n t e r e s t on s e v e r a l accounts: (1) R a i l Ops

C r e d i t Union of S a l t Lake C i t y , Utah, a promissory n o t e w i t h

a balance of $3,432.18;               (2)     Mountain B e l l Telephone, S a l t Lake

C i t y , Utah, open account $54.77; (3) Anthony's, Great F a l l s ,

Montana, i n s u f f i c i e n t funds check f o r $30; (4) Freed Motor Co.,

S a l t Lake C i t y , Utah, unpaid account f o r merchandise $2,508.35.

       A motion t o d i s m i s s was f i l e d A p r i l 1 6 , 1973.             The motion

was summarily o v e r r u l e d on May 3 , 1973.                 A motion f o r d e f a u l t was

f i l e d May 30, 1973 f o r f a i l u r e of defendant t o p l e a d .                The motion

was s e t f o r h e a r i n g on June 1 3 , 1973.             On June 1 2 , 1973, ananswer

was-       f i l e d i n t h e form of a g e n e r a l d e n i a l and a demand f o r

jury t r i a l .    On Marsh 1 2 , 1974, a n o t i c e of r e a d i n e s s f o r t r i a l

was f i l e d .    On A p r i l 19, 1974 t r i a l without a j u r y was scheduled

f o r A p r i l 24, 1974 a t 1 1 : O O a.m. on t h a t day.               The t r a n s c r i p t

shows t h i s s e t t i n g was vacated a t t h e r e q u e s t of d e f e n d a n t ' s

counsel.           O June 11, 1974, a second n o t i c e of r e a d i n e s s f o r
                    n

t r i a l was f i l e d , a p p a r e n t l y no t r i a l was scheduled and a t h i r d

n o t i c e of r e a d i n e s s was f i l e d August 6 , 1974.           On February 21,

1975 t h e c o u r t scheduled t r i a l without j u r y f o r March 20, 1975,

a t 3:00 p.m.         On March 1 9 , 1975 an o r d e r i s s u e d s e t t i n g a p r e -

t r i a l conference f o r March 20, a t 3:00 p.m.                     From t h e t r a n s c r i p t ,

it appears t h e change was made from t r i a l t o p r e t r i a l a t t h e

r e q u e s t of d e f e n d a n t ' s c o u n s e l because i t was t o be a j u r y t r i a l .
D e f e n d a n t flew front b i l l i n g s t o be a i t h e t r i a l and was

accompanied by t h r e e w i t n e s s e s , one of whom came from S a l t

Lake C i t y .

        A t t h e p r e t r i a l , a t t e n d e d by a t t o r n e y s f o r b o t h p a r t i e s on

March 20, 1975 a t 3:00 p.m.,                   t h e i s s u e s were d e f i n e d by t h e

court a s :       S u i t on promissory n o t e w i t h C r e d i t Union--Unpaid

b a l a n c e a t d a t e of s u i t 3/6/73-$3432.18,               p l u s i n t e r e s t and

c o s t s ; Mountain B e l l c l a i m a t d a t e of s u i t $54.77, p l u s i n t e r e s t ;

Anthony's c l a i m $30.00, p l u s i n t e r e s t ; and, Freed Motor Co.

$2508.35, p l u s i n t e r e s t .        The defense t e n d e r e d was a g e n e r a l

denial.

        On December 2 , 1975 an o r d e r was made t h a t on December 1 6 ,

1975 a t 2:00 p.m.            t h e c o u r t would s e t t l e p r e l i m i n a r y i n s t r u c -

t i o n s , draw j u r o r s and s e t a t r i a l d a t e .          On December 1 6 , 1975,

an o r d e r was made t o t h e c l e r k w i t h c o p i e s t o c o u n s e l t h a t 23

j u r o r s were t o r e p o r t f o r d u t y on Monday, January 1 2 , 1976

a t 9:30 a.m.         f o r t h e t r i a l of s a i d cause.           O December 2, 1975
                                                                         n

p r e l i m i n a r y i n s t r u c t i o n s were d r a f t e d by t h e judge and f i l e d .

        O January 1 2 , 1976 t h e c a s e was c a l l e d f o r t r i a l w i t h
         n

20 j u r o r s p r e s e n t , t o g e t h e r w i t h p l a i n t i f f and c o u n s e l .   Defendant

d i d n o t appear i n person o r by c o u n s e l a t 9:30 a.m.                         Court

adjourned t h e m a t t e r u n t i l 10:OO a.m.                 A t 10:OO a.m.          the court

took testimony and found p l a i n t i f f e n t i t l e d t o judgment f o r

$6,275.92,being           t h e p r i n c i p a l and i n t e r e s t due and owing a t t h e

time t h e complaint was f i l e d t o g e t h e r w i t h t h e s u i t c o s t s when

f i l e d March 6 , 1973, and i n t e r e s t from March 6 , 1973 t o January

13, 1976 of $1,066.92, f o r a t o t a l demand of $7,342.84, t o g e t h e r

with costs.
           The c o u r t f u r t h e r found defendant owed: (1) R a i l Ops C r e d i t

    Union of S a l t Lake C i t y , Utah, $3,432.18 with i n t e r e s t from t h e

    12th day of June, 1967; (2) Mountain B e l l of S a l t Lake C i t y ,

    Utah, $54.77 with i n t e r e s t from A p r i l 1970; (3) Anthony's of

    Great F a l l s , Montana, $30 with i n t e r e s t from January 1970; and,

    (4) Freed Motor Co. of S a l t Lake C i t y , Utah, $2,508.35 with

    i n t e r e s t from August 4 , 1971; o r a t o t a l of $7,342.84.

           O February 25, 1976 defendant with a new a t t o r n e y f i l e d
            n

    a motion t o s e t a s i d e d e f a u l t judgment entered January 13, 1976,

    t o g e t h e r with an a f f i d a v i t of defendant t h a t t h e judgment was

    entered a g a i n s t him through mistake, inadvertence, s u r p r i s e and

    excusable n e g l e c t i n t h a t h i s a t t o r n e y f a i l e d t o n o t i f y him

    of t h e t r i a l d a t e .    O March 17, 1976 a hearing was h e l d ' a n d
                                     n

    defendant t e s t i f i e d h i s a t t o r n e y d i d n o t n o t i f y him of t h e t r i a l
.
    and t h a t he had been ready with h i s witnesses on March 20, 1975.

    H i s new a t t o r n e y s t a t e d t h a t t h e defense, apparently a g a i n s t

    t h e Freed Motor Co. claim only, would be t h a t a repossessed c a r

    was sold without n o t i c e t o defendant and an amount a p p l i e d by

    Freed t o t h e note balance, b u t defendant'had a witness who would

    t e s t i f y t h e c a r was sold f o r an amount enough:' t o pay o f f what

    was supposedly owed on both c a r s covered by t h e n o t e , i f properly

    applied.       P l a i n t i f f ' s a t t o r n e y objected t h a t t h i s would be an

    a f f i r m a t i v e defense not r a i s e d i n t h e answer o r t h e pleadings

    and n o t an i s s u e .

           O March 30, 1976 t h e t r i a l judge denied t h e motion t o
            n

    s e t a s i d e t h e d e f a u l t judgment.    ~ e f e n d a n t ' sn o t i c e of appeal

    was f i l e d on A p r i l 29, 1976.         O May 10, 1976, a c o s t bond on
                                                  n

    appeal was f i l e d ,         T r a n s c r i p t on appeal was f i l e d June 16, 1976.

    On October 14, 1976, a motion t o dismiss appeal was f i l e d under
Rule 26(c), M.R.App.Civ.P.                for appellant's failure t o f i l e

h i s b r i e f on appeal.       A p p e l l a n t ' s b r i e f on appeal was f i l e d

February 14, 1977.

       The i s s u e presented i s whether t h e t r i a l judge abused h i s

d i s c r e t i o n i n denying t h e motion t o s e t a s i d e t h e d e f a u l t judg-

ment under Rule 60(b), ~ . ~ . c i v . P .

       F i r s t , we note t h a t no defense i s made a s t o t h r e e of t h e

four claims making up t h e judgment.

       Second, t h e only f a c t presented t o move t h e d i s c r e t i o n of

t h e t r i a l judge was t h a t t h e a t t o r n e y f o r defendant f a i l e d t o

n o t i f y t h e defendant of t h e t r i a l and f a i l e d t o appear a t t h e

trial.

       Rule 60(b), M.R.Civ.P.,               provides i n p a r t :

              "On motion and upon such terms a s a r e j u s t , t h e
       c o u r t may r e l i e v e a p a r t y o r h i s l e g a l r e p r e s e n t a t i v e
       from a f i n a l judgment, o r d e r , o r proceeding f o r t h e
       following reasons: (1) mistake, inadvertence, s u r p r i s e ,
       o r excusable n e g l e c t      **    &.I'



       It i s axiomatic r e q u i r i n g no a u t h o r i t y t h a t a p p e l l a n t must

show t h e t r i a l judge abused h i s d i s c r e t i o n i n f a i l i n g t o g r a n t

t h e motion t o s e t a s i d e t h e judgment.

       I n Davenport v. Davenport, 69 Mont. 405, 410, 222 P. 422,

t h i s Court s t a t e d :

             "* * *        The cause was t r i e d without n o t i c e t o
       defendant t h a t i t had been s e t f o r t r i a l . I n h e r
       a f f i d a v i t defendant s t a t e d t h a t she d i d not have any
       n o t i c e whatever t h a t t h e cause had been s e t f o r t r i a l ;
       but she does not challenge t h e a u t h o r i t y of M r . Chapple
       t o a c t a s h e r a t t o r n e y o r intimate t h a t he was not duly
       r e t a i n e d by h e r . Since he appeared f o r h e r and h i s
       a u t h o r i t y i s n o t questioned, t h e presumption w i l l be
       indulged t h a t he acted with her consent and by v i r t u e
       of h i s r e t a i n e r . I n view of t h a t presumption, h e r
       statement above becomes immaterial. Notice t o h e r
       a t t o r n e y was n o t i c e t o her.!' 69 Mont. 410.

       Also Rule 6b(b) ,M.R.Civ.P.,                provides f o r excusing t h e p a r t y

o r " h i s l e g a l representative".
       As s t a t e d i n Rieckhoff v. Woodhull, 106 Mont. 22, 32, 75 P.



       "* * * Assuming             t h a t t h i s s i t u a t i o n e s t a b l i s h e s neg-
       l e c t on t h e p a r t of t h e a t t o r n e y s , t h e record f a i l s
       t o show any excuse t h e r e f o r . The n e g l e c t of h i s
       a t t o r n e y s was t h e n e g l e c t of t h e p l a i n t i f f , and,
       unless excused, no r e l i e f may be granted under t h i s
       s e c t i o n . ( F i r s t S t a t e Bank v. Larsen, 72 Mont. 400,
       233 P. 960.)".                106 Mont. 32.

       S o - i t i s i n t h e i n s t a n t case.         There i s no showing of what

excuse t h e a t t o r n e y f o r defendant may have had t o not appear f o r

j u r y t r i a l o r t o a p p r i s e t h e defendant of t h e t r i a l d a t e .              In

t h e absence of such evidence t h e t r i a l judge would not have

t h e power t o s e t a s i d e t h e d e f a u l t judgment,there being no e v i -

dence t o move h i s d i s c r e t i o n .

       Therefore, t h e judgment i s affirmed.